Case 6:20-cv-00294-MJJ-CBW Document 20 Filed 02/02/21 Page 1 of 4 PageID #: 271




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


 VICTORIA ANN TARLETON                             CASE NO. 6:20-CV-00294

 VERSUS                                            JUDGE JUNEAU

 DG LOUISIANA L L C                                MAGISTRATE JUDGE
                                                   WHITEHURST

                               MEMORANDUM ORDER

         Before the Court is Plaintiff’s Motion to Compel Production of Documents

 Responsive to Plaintiff’s Second Request for Production, Inspection, Examination

 and Copying of Documents and Things (Rec. Doc. 15; 17). Defendant opposed the

 Motion (Rec. Doc. 18). The Court conducted a telephone hearing on February 2,

 2021.

         Plaintiff filed suit for injuries allegedly sustained in a slip and fall incident in

 Defendant’s Dollar General store. (Rec. Doc. 1-2). Plaintiff alleged generally that

 “she was caused to slip and fall and sustain injury” (¶3), that Defendant “failed to

 have slip-resistant and/or adequately slip-resistant surface and/or was otherwise

 unreasonably safe…” (¶6), that “placement of mats/rugs [were] not recessed nor

 secured to the floor and fail[ed] to adequately abut each other or the entrance

 threshold area, [leaving] space for exposed non-slip-resistant floor…” (¶9), among

 other broadly general allegations. Defendant’s counsel represented to the Court at
Case 6:20-cv-00294-MJJ-CBW Document 20 Filed 02/02/21 Page 2 of 4 PageID #: 272




 the hearing, and Plaintiff’s counsel did not dispute, that video surveillance of the

 incident shows Plaintiff walking into the entrance of the store on a rainy day and

 slipping in an area where there was no mat.1

       In response to Plaintiff’s interrogatories and request for production,

 Defendant produced a copy of the applicable Dollar General lease and site plan.

 Plaintiff then propounded additional discovery seeking certain construction and

 design-related documents identified in the lease. (See Rec. Doc. 15-2).

       At issue is the scope of permissible discovery, a well-established concept:

              Parties may obtain discovery regarding any nonprivileged matter
       that is relevant to any party's claim or defense and proportional to the
       needs of the case, considering the importance of the issues at stake in
       the action, the amount in controversy, the parties' relative access to
       relevant information, the parties' resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of
       the proposed discovery outweighs its likely benefit.

       F.R.C.P. Rule 26(b)(1).

       Defendant argues, and the Court agrees, that Plaintiff’s request for detailed

 construction and design related documents is irrelevant to the issue of liability under

 La. R.S. 9:2800.6. Under that statute, the plaintiff in a slip and fall case must prove

 that “[t]he merchant either created or had actual or constructive notice of the

 condition which caused the damage, prior to the occurrence.” Gray v. Wal-Mart




 1
       At the time of this Order, the Court had not yet received the video surveillance.
                                                2
Case 6:20-cv-00294-MJJ-CBW Document 20 Filed 02/02/21 Page 3 of 4 PageID #: 273




 Louisiana, L.L.C., 484 F. App'x 963, 965 (5th Cir. 2012), quoting Kennedy v. Wal–

 Mart Stores, Inc., 733 So.2d 1188, 1190 (La.2004). The facts and allegations

 presented so far indicate that the alleged condition which caused the fall was water

 on the floor, a temporary condition unrelated to the construction or design of the

 store. Plaintiff has not alleged any specific construction or design defect which

 caused or contributed to her fall. Hence, the Court finds that construction and design

 related documents are irrelevant. Plaintiff indicated that her expert intends to use the

 requested documents to establish the existence of a defect; however, without any

 specific allegations of a specific construction or design defect (e.g. a dip in the floor

 which caused water to accumulate, etc.), the Court will not compel Defendant to

 produce the detailed construction and design documents requested. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Motion to

 Compel (Rec. Doc. 15) is DENIED. Plaintiff and Defendant shall coordinate to

 schedule an inspection of the premises with Plaintiff’s expert at a mutually agreeable

 time. Thereafter, upon presentation of specific factual allegations regarding a

 specific construction or design defect, Plaintiff may propound additional

 specifically tailored discovery requests and/or file an appropriate motion to compel

 if deemed necessary after conferring with Defendant’s counsel.




                                            3
Case 6:20-cv-00294-MJJ-CBW Document 20 Filed 02/02/21 Page 4 of 4 PageID #: 274




         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

 and Defendant’s deadline for disclosure of expert information is extended by thirty

 (30) days each.

         THUS DONE in Chambers, Lafayette, Louisiana on this 2nd day of February,

 2021.

                                       ______________________________
                                       CAROL B. WHITEHURST
                                       UNITED STATES MAGISTRATE JUDGE




                                         4
